Citation Nr: 1338885	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-32 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION


The Veteran had active duty service from July 1991 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

With his appeal, the Veteran submitted podiatry outpatient notes from November 2011, and pain management notes from January 2012 were uploaded to the Veteran's electronic claims file after his appeal was perfected.  Generally, any pertinent evidence submitted by the appellant or representative must be referred to the RO/AMC, as the agency of original jurisdiction for review and disposition.  38 C.F.R. § 19.37, 20.1304(c).  However, the additional evidence may be considered by the Board notwithstanding this general rule if the appellant either waives his right to referral in writing or if the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such a referral.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue.  Id.  The Board finds the additional evidence is pertinent to the claim because it discusses the treatment options and symptomatology related to the Veteran's bilateral flatfeet.  Additionally, the Board finds that this pertinent additional evidence supports a full grant of benefits as requested by the Veteran.  Accordingly, the Board maintains jurisdiction of this appeal to expedite the Veteran's claim. 


FINDINGS OF FACT

1. Prior to November 15, 2011, the Veteran's bilateral flatfoot primarily 
manifested by severe pes planus with pain, stiffness, midfoot pronation and medial displacement of the Achilles tendon, and resulted in difficulty with ambulation, standing, and performing activities using the feet, especially for prolonged periods of time.


2. Such disability most closely approximated severe flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

3. As of November 15, 2011, the Veteran's bilateral pes planus has been 
manifested by symptoms of pronounced impairment, including marked pronation, extreme tenderness of plantar surfaces of the feet, and lack of improvement by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1. Prior to November 15, 2011, a disability rating in excess of 30 percent for 
bilateral pes planus was not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 and West Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2013).

2. As of November 15, 2011 due to an increase in severity of the bilateral pes 
planus, a disability rating of 50 percent and no higher is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 and West Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's bilateral pes planus (or acquired flat feet) is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran is already rated at 30 percent and asserts that his bilateral pes planus should be rated at the maximum schedular rating of 50 percent.  A 30 percent rating is assigned when the objective evidence supports bilateral severe pes planus with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A higher 50 percent rating is assigned when the objective evidence supports bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board will assign a higher evaluation if the "disability picture more nearly approximates the criteria required for that rating."  38 C.F.R. § 4.7.  In the assignment of the higher rating, "it is not expected ... that all cases will show all the findings specified in [the applicable DC]."  38 C.F.R. § 4.21.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.   The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.; see also DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

Based on the totality of the evidence, the Board finds the severity of the Veteran's flat feet did not approximate the 50 percent schedular rating prior to November 15, 2011, but as of the date worsened to a level, which most closely approximates the 50 percent rating.  As noted above, the higher 50 percent rating is assigned when the objective evidence supports bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  

In May 2005, the Veteran went to the VA Medical Center (VAMC) Physical Medicine and Rehabilitation Clinic (PMRC) complaining of flat feet with chronic pain in his feet, back, knees and ankles.  Despite the Veteran's complaints of pain in his feet as well as other parts of his body including his back, knees, and ankles, the examiner noted that the Veteran had full range of motion in his feet and 5 out of 5 strength in his plantar flexor and dorsiflexor muscles.   Notwithstanding these positive findings, the examiner speculated that the Veteran's complaints of pain in other parts of his body may be related to his flat feet, and subsequently referred him to VAMC podiatry department.  

The Veteran underwent multiple examinations with the podiatry department.  The first of those visits occurred in August 2005.  During the August 2005 visit, the Veteran told the podiatrist that he tried commercial brand Spenco orthotic insoles without any relief in foot pain.  Upon evaluation of the Veteran's feet, the podiatrist noted that the Veteran had a significant flat feet deformity with medial column collapse, and second through fourth mallet toe deformities.  The podiatrist also noted pain on palpation to the plantar medial and plantar central arch with the right foot worse than the left without any exhibited heel pain.  The examiner prescribed the Veteran an anti-inflammatory for the pain, ordered follow-up x-rays, and prescribed the Veteran a custom molded orthotic with soft top cover.  He returned the following month, September 2005, to be fitted with the orthotic insole and told medical personnel that he was comfortable with the fit.  

Although the Veteran appeared to find some relief for his flat feet pain, he returned to podiatry seven months later in March 2006 with renewed complaints of bilateral foot pain.  At the time of the appointment, the Veteran was employed as a part-time security officer, which required him to be on his feet frequently.  He told the podiatrist that he had pain in the plantar arch and lower heel in both feet, which caused him difficulty walking and weight bearing on his feet.  The examiner recommended that the Veteran try a different insole with heel support as well as a six-week course of physical therapy twice a week.

In April 2006, the Veteran began physical therapy.  Although limitations in walking were noted by the physical therapist (he could walk less than 100 ft. before needing to rest), the Veteran did not need to use an assistive device to walk, demonstrated good static and dynamic sitting and standing, and was independent in changing between sitting/standing, supine/sitting, and shifting from a bed to a chair.  

By the Veteran's January 2007 compensation and pension examination, he repeatedly acknowledged the successes he had with physical therapy in reducing his pain and increasing his mobility.  At the time, the Veteran had an orthotic prescribed to him that he chose not to wear, but noted less discomfort while wearing athletic shoes.  Although the Veteran continued not to need any corrective shoes or assistive devices in order to walk, the examiner noted range of motion limitations in the Veteran's feet including plantar flexion of the toes to 30 degrees, dorsiflexion of the toes to 20 degrees with a mallet toe deformity, plantar flexion of 15 degrees, and dorsiflexion of 10 degrees.  The examiner also noted pain with the inversion of feet, and pronation with repetitive movement.  The Veteran's Achilles heel tendon and heel were aligned and turned outward upon weight bearing, but could be manipulated straight without pain and/or severe spasms when not weight bearing.  Subsequent x-rays of the Veteran's feet revealed normal adduction and normal angle of the plantar flexion of the talonavicular joint and calcaneal inclination, but he continued to have a mallet toe deformity bilaterally. 

The record is silent until May 2009, when the Veteran yet again returned to VAMC podiatry department with complaints of bilateral foot pain.  The podiatrist noted an inverted Achilles tendon and pronated bilateral foot.  The podiatrist recommended that the Veteran undergo another course of physical therapy. 

Seven months later in November 2009, the Veteran attended a podiatry follow-up with complaints of continued feet pain, which appeared to be aggravated by ankles sprained seven weeks prior.  

By early 2010, the Veteran continued complaining of bilateral foot pain, but noted his pain had improved dramatically with physical therapy from a 6-7 out of 10 (with 10 being the worst) to a 3.  At the time, pronation of the Veterans' feet was noted to be mild. 

In April 2010, the Veteran underwent a second compensation and pension examination to further assess the severity of his flat feet.  While the examination demonstrated some worsening of his flat feet including decreased mobility when lifting and carrying and increased weakness and pain with activities such as shopping, performing household chores and exercising, the worsening did not rise to the severity required by the 50 percent rating.  No instability was seen in either foot.  The physical examination noted mild pronation, and mild hallux valgus and bunion formation of the Veteran's feet bilaterally, and not the marked level of severity required by the 50 percent rating.  The examiner also noted moderate bilateral plantar fasciitis and evidence of an unusual shoe wear pattern consistent with callosities.  Although the Veteran told the examiner that he used a cane, the evidence of record demonstrates that no assistive devices except for the custom orthotic were prescribed for the Veteran's use related to his foot disability.  Furthermore, the Veteran continued working as a part-time security guard within the 12-month period preceding this examination and missed work for only a total of two weeks due to appointments and illness.  The Veteran continued to work as  a security guard on a part-time basis through late 2011.   

Accordingly, the Board holds that the Veteran's disability picture regarding the Veteran's service connected bilateral pes planus most closely approximated a 30 percent disability rating.  However, as of November 15, 2011, the Board notes a significant change in the Veteran's foot disability for the worse to a level of severity which most closely approximates the 50 percent disability rating requiring bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  

In mid-November 2011, the Veteran contacted his podiatrist complaining of increased pain and foot spasms near his Achilles tendon, which affected the Veteran's exertional activities such as walking.  Within a week of contact, the podiatrist had the Veteran come to the podiatry clinic for evaluation.  He told the podiatrist that the conservative treatments including over-the-counter orthotics, orthotic shoe gear, custom foot braces, and physical therapy only provided minimal improvement in his pain and recurrent foot spasms.   A physical examination of the Veteran's feet noted bilateral foot pain in the Achilles tendon as well as to the left plantar posterior heel.  The VA podiatrist recommended the Veteran try new orthotic, an AchilloTrain device to provide additional support for his Achilles tendon in both feet and prescribed Zanaflex, a muscle relaxant for the Veteran to take at bedtime to manage his symptoms.     

Based on the Veteran's January 2012 encounter with VA's pain management, his symptoms appeared to worsen over the next two months.  The Veteran's foot pain, especially in the plantar region, increased in intensity to a level of 7 out of 10 and his spasms, primarily in his left foot, increased in frequency despite compliance with prescribed treatment.  Based on the increased severity of the Veteran's flat feet and the inability to derive significant benefit from any orthotic used during this period, the Board finds sufficient evidence to warrant a 50 percent rating as of November 15, 2011, the date he called the podiatrist complaining of pain and muscle spasms in his feet, although worst on the left side. 

The Board also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  DC 5284 provides ratings for residuals of other foot injuries. However, the diagnostic code he is currently evaluated under pertains to the Veteran's foot disability, and specifically to bilateral pes planus. The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

The Board next considers whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected bilateral pes planus.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board, in comparing the manifestations of the Veteran's bilateral pes planus and those found in the rating schedule, finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran's flat feet disability has manifested in pain, loss of motion, spasm, weakness, and stiffness.  The schedular criteria for rating specifically provide for ratings based on the presence of deformity, spasm, pain on manipulation and use, swelling and limitation of motion including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of his feet to the rating schedule, the degree of disability presented throughout the entire period including the favorable portion of the appeals period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Accordingly, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran is represented by the Georgia Department of Veterans Service, an organization presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating for pes planus. Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of the March 2010 VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the VA examinations, the Board finds that the Veteran was provided thorough a VA examination on April 2010 and is adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).


ORDER

Prior to November 15, 2011, a disability rating greater than 30 percent for bilateral pes planus is denied. 

A disability rating of 50 percent for bilateral pes planus is warranted from November 15, 2011 to the present.  To this extent, the appeal is granted, subject to laws and regulations pertinent to payment of VA monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


